            Case 2:15-cv-06668-DS Document 163 Filed 11/16/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL KELLY                                :
          Plaintiff,                              :
                                             :        CIVIL ACTION NO. 15-6668
       v.                                    :
                                             :
BUSINESS INFORMATION GROUP,                  :
INC.                                                   :
           Defendant.                            :

                                     ORDER

       AND NOW, this 16th day of November, 2020, upon consideration of Plaintiff Michael

Kelly’s Motion for Approval of Distribution to Cy Pres Recipients (Doc. No. 162), to which

Defendant is not opposed, it is HEREBY ORDERED that Plaintiff’s motion is GRANTED. IT

IS FURTHER ORDERED that, out of the remaining funds reflecting uncashed settlement checks,

and in accordance with the terms of the Settlement Agreement approved by the Court on February

1, 2019 (Doc. No. 158), the Settlement Administrator SHALL MAKE the following payments

from the remainder of the Rule 23(b)(3) Claims Made Pool:

       (1) a payment of three thousand, six hundred dollars ($3,600.00) to American Legal Claim

             Services LLC; and

       (2) a payment of all remaining funds, to be evenly split between cy pres recipients:

                a. National Consumer Law Center, to be used solely for consumer financial

                   education purposes, and

                b. StreetLaw.

                                             BY THE COURT:

                                              /s/ David R. Strawbridge, USMJ
                                             DAVID R. STRAWBRIDGE
                                             UNITED STATES MAGISTRATE JUDGE
